Filed 8/10/21 P. v. Jones CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Colusa)
                                                            ----



 THE PEOPLE,                                                                                   C092901

                    Plaintiff and Respondent,                                     (Super. Ct. No. CR618861)

           v.

 MICHAEL GENE JONES, JR.,

                    Defendant and Appellant.

         The People charged defendant Michael Gene Jones, Jr., with second degree
robbery and alleged that he personally used a firearm during the commission of the
crime. Defendant pled no contest to the charge and admitted the firearm use allegation in
exchange for a stipulated sentence of nine years in state prison.
         The parties stipulated the factual basis for the plea was the pre-plea report in
Colusa County Superior Court case No. 61395-1, as well as the transcripts from
preliminary hearings in Colusa County Superior Court cases Nos. 61886-1 and 61395-1.
The pre-plea report demonstrates that on July 5, 2019, defendant, along with another
individual, walked into a local bank and, using a gun, robbed the bank. Defendant was
subsequently identified through DNA evidence and arrested.


                                                             1
       The trial court sentenced defendant to nine years in state prison, in accordance
with his plea agreement. The court also awarded defendant 393 days of custody credit
and ordered him to pay various fines and fees. Defendant timely appealed and was
granted a certificate of probable cause.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Renner, J.


                                             2